EXHIBIT 13 ANNUAL MEETING The Annual Meeting of Shareholders of LSB Financial Corp. will be held April 15, 2009 at 9:00 a.m. local time at the LSB Building, located at 22 N. Second Street, Lafayette, Indiana. LSB FINANCIAL CORP. TABLE OF CONTENTS Letter to Shareholders i Selected Financial Information 1 Management’s Discussion and Analysis 3 Disclosure Regarding Forward-Looking Statements 30 Auditors’ Report 31 Consolidated Financial Statements 34 Directors and Executive Officers 62 Shareholder Information 64 FINANCIAL HIGHLIGHTS December 31, 2008 (Dollars in Thousands) Total assets $373,012 Total loans, net of allowance 326,639 Securities and short-term investments 21,032 Deposits 258,587 Borrowings 78,500 Shareholders’ equity 34,075 Shareholders’ equity as percent of assets 9.14% Net Income $1,740 ANNUAL MEETING The Annual Meeting of Shareholders of LSB Financial Corp. will be held April 15, 2009 at 9:00 a.m. local time at the LSB Building, located at 22 N. Second Street, Lafayette, Indiana. LSB FINANCIAL CORP. Dear Fellow Shareholder: In what may have been the most difficult year in banking since the Great Depression, the performance of our outstanding LSB team enables us to report a number of accomplishments: 1.In a year where nearly one-third of all FDIC-insured savings institutions lost money, we increased earnings by 10.6%.Our net income for the year was $1,740,000, or $1.12 per share, compared to $1,574,000 or $0.99 per share, the previous year.This equates to a return on average equity of 5.08% and a return on average assets of 0.48%, comparing favorably to an industry average loss of -5.94% and -0.55%, respectively. 2.Remarkably, we were able to hold the net interest margin erosion to 45 basis points, ending the year at 2.97%.Total loans increased by $29.7 million, or 10.0%, deposits grew to $258.6 million, up 11.5%, and assets ended the year at $373.0 million, an increase of 9.1%.Net interest income declined by $1.1 million because the Fed’s seven interest rate cuts in 2008 caused the prime rate to fall by 400 basis points.Although these rate decreases immediately affected loan rates, deposit rates resisted the cuts as the largest banks continued to offer higher interest rates to attract more deposits and improve their liquidity. 3.We were able to decrease our nonperforming loans from $10.0 million to $8.0 million during the year.We approached 2008 with some trepidation about the recession’s effect on the local economy but with continued determination to work closely with struggling borrowers in an effort to improve the bank’s credit quality.Our focus on credit quality began in earnest in December 2006 with the establishment of an independent credit department which, at the time, was working through an overbuilt housing market and steep increases in property taxes.As you may recall, in 2007 we allocated $1.6 million to loan loss reserves, anticipating that many of our foreclosed properties that had been working through the foreclosure process would be sold at sheriff’s sales in 2008.We acquired and moved $3.0 million of foreclosed properties in 2008 and wrote off additional losses on approved short sales, where properties were sold by borrowers for less than the amount of their loan.Our charge-offs to loan loss reserves totaled $1.2 million in 2008.Although we cannot predict how hard the national recession will affect us, this is our lowest level for nonperforming loans since December 2006.The adjustments we made to other real estate owned (OREO) property values in 2007 put us in a good position for 2008.We sold over $4.6 million of OREO properties and recognized additional losses of only $156,000.Compared to $3.9 million at December 31, 2007, our OREO properties at December 31, 2008, totaled $1.4 million, our lowest balance since mid-2005.An all important ratio, nonperforming loans compared to total loans dropped from 3.32% at December 31, 2007, to 2.41% at December 31, 4.Although we feel privileged to have been approved to receive Troubled Assets Relief Program (TARP) money, our strong capitalization level, improving loan quality, and generally stable local economy, as well as the continuing lack of clarity about the final government-mandated stipulations for those who accept this money, have led our board of directors to respectfully decline to participate.In October of last year, the Treasury announced TARP under emergency legislation to address the tremendous challenges facing the financial industry.Federal regulators were encouraging banks to apply for capital infusions through the plan’s i Capital Purchase Program (CPP); at the same time, the U.S. Treasury was encouraging banks to apply for the money to help unfreeze lending. Applications were due in less than a month, which made careful evaluation of the program difficult.Nevertheless, because of concern about the economy, many banks, including LSB, applied for the funds as a way to secure time to consider their position. With a Tier 1 capital to assets ratio of 9.14% at year-end, Lafayette Savings Bank is considered well capitalized compared to the regulatory well-capitalized Tier 1 to assets ratio of 5.0%.Despite the cushion, we applied various stress tests to determine whether our capital was sufficient to keep us well capitalized should the national economic downturn severely affect the local economy.We evaluated that likelihood in light of the diverse local economy, the presence of Purdue University and its thriving Research Park, and the reported $600 million of capital invested in Greater Lafayette in 2008.We took into account that our business plan has resulted in a balance sheet not troubled by subprime loans, with no derivative investment products purchased to obtain high returns, and no preferred stock from Freddie Mac or Fannie Mae.On January 6, 2009, we received preliminary approval from the Treasury to receive $8.6 million of CPP money.We declined the funds because our community-oriented approach to banking has served us well for the past 140 years and we believe it will continue to provide us with sufficient capital to weather the effects of the national slowdown. 5.As growth slowed back in the third quarter of 2007, we increased the dividend to $0.25 per share.That rate held for the next six quarters, until we lowered it to $0.125 in the first quarter of 2009. We completely agree with the original goals of the TARP, that building up capital during hard times is prudent and that continuing to lend to keep a stable economy is crucial.We believe that the money we save by reducing our dividend directly accomplishes both those things.Despite the troubled national economy, locally we continue to see substantial numbers of well-qualified borrowers applying for loans, and we acted on our belief that using our equity to fund loans and thus grow the balance sheet is a prudent way to manage our capital.Also, the reduced dividend will give us the flexibility to make strategic repurchases of our own stock, which like most bank stock is selling below book value.Further, any capital we are able to retain because of this lower dividend rate will bolster capital levels internally rather than taking CPP money. Despite our improved performance, we are nonetheless a financial stock.As did most financial stocks, our price decreased over the year, ending the year at $9.95.At year-end we were trading at 45% of book value and 8.9 times earnings.It is our hope that continued strong earnings, along with recognition as having been “TARP qualified” and our own decision not to participate in the program, will identify us as a solid investment. During the year, Harry A. Dunwoody, senior vice president, retired from the bank.Harry worked for the bank for over 19 years and served 14 years as a director of the company.Those of you who know Harry (at one time or another, he probably made most of you a loan) realize what a caring person he was.When he retired he asked us to use his accumulated vacation and sick days to establish a pool of paid time off to lessen the burden for employees who had exhausted theirs.Thus the Compassionate Time-Off Program became an official benefit to our employees. As the banking industry picks its way through the minefield of 2009, we have no clear idea just how much the national recession will affect out local economy.We will continue our ii efforts to manage our capital, control expenses, and grow the interest margin.Thank you for your continued support.Our team is committed to exceeding expectations every day, whether for customers, shareholders, or each other. Respectfully, Randolph F. Williams President & Chief Executive Officer iii SELECTED FINANCIAL INFORMATION The selected financial data presented below should be read in conjunction with Management’s Discussion and Analysis of Financial Condition and Results of Operations, as well as the audited Consolidated Financial Statements contained elsewhere in this Annual Report. December 31, 2008 2007 2006 2005 2004 (Dollars in Thousands) Selected Financial Condition Data: Total assets $ 373,012 $ 342,010 $ 368,400 $ 372,664 $ 355,045 Loans receivable, including loans held for sale, net 326,639 296,908 317,691 330,971 318,927 Securities available-for-sale 11,853 13,221 16,316 11,611 7,947 Short-term investments 9,179 4,846 8,336 7,687 6,818 Deposits 258,587 232,030 255,304 265,993 256,631 Total borrowings 78,500 74,256 76,618 72,033 66,808 Shareholders’ equity 34,075 33,932 34,840 32,821 30,393 December 31, 2008 2007 2006 2005 2004 (Dollars in Thousands, except share data) Selected Operations Data: Total interest income $ 21,319 $ 22,882 $ 23,263 $ 21,498 $ 19,286 Total interest expense 11,286 11,655 11,142 9,664 8,416 Net interest income 10,033 11,227 12,121 11,834 10,870 Provision for loan losses 1,102 1,570 1,018 1,200 500 Net interest income after provision for loan losses 8,931 9,657 11,103 10,634 10,370 Deposit account service charges 1,736 1,838 1,766 1,423 889 Gain on sales of mortgage loans 117 201 214 322 593 Gain on call of securities 6 Loss on real estate owned (156 ) (1,097 ) Other non-interest income 1,194 1,098 858 764 747 Total non-interest income 2,891 2,046 2,838 2,509 2,240 Total non-interest expense 9,286 9,322 8,593 8,111 7,554 Income before taxes 2,536 2,381 5,348 5,032 5,056 Income taxes 796 807 1,998 1,764 1,792 Net income $ 1,740 $ 1,574 $ 3,350 $ 3,268 $ 3,264 Earnings per share $ 1.12 $ 1.00 $ 2.08 $ 2.03 $ 2.10 Earnings per share, assuming dilution 1.12 0.99 2.07 2.02 2.03 Dividends paid per share 1.00 0.90 0.68 0.61 0.51 1 December 31, 2008 2007 2006 2005 2004 Selected Financial Ratios and Other Data: Performance Ratios: Return on assets (ratio of net income to average total assets) 0.48 % 0.45 % 0.91 % 0.89 % 0.95 % Return on equity (ratio of net income to average equity) 5.08 4.52 9.88 10.21 11.19 Average interest rate spread during period 2.82 3.25 3.33 3.23 3.20 Net interest margin(1) 2.97 3.42 3.48 3.37 3.32 Operating expense to average total assets 2.58 2.66 2.33 2.20 2.20 Average interest-earning assets to average interest-bearing liabilities 1.05 x 1.05 x 1.05 x 1.05 x 1.05 x Quality Ratios: Non-performing assets to total assets at end of period 2.52 % 4.08 % 3.17 % 2.83 % 1.67 % Allowance for loan losses to non-performing loans 46.35 37.04 23.72 27.00 35.38 Allowance for loan losses to loans receivable 1.12 1.23 0.86 0.85 0.66 Capital Ratios: Shareholders’ equity to total assets at end of period 9.14 9.92 9.46 8.81 8.56 Average shareholders’ equity to average total assets 9.53 9.92 9.19 8.69 8.50 Dividend payout ratio 89.43 90.00 32.69 30.05 24.54 Other Data: Number of full-service offices 5 5 5 5 5 (1)Net interest income divided by average interest-earning assets. 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Executive Overview General LSB Financial Corp., an Indiana corporation (“LSB Financial” or the “Company”), is the holding company of Lafayette Savings Bank, FSB (“Lafayette Savings” or the “Bank”).LSB Financial has no separate operations and its business consists only of the business of Lafayette Savings.References in this Annual Report to “we,” “us” and “our” refer to LSB Financial and/or Lafayette Savings as the context requires. Lafayette Savings is, and intends to continue to be, an independent, community-oriented financial institution.The Bank has been in business for 139 years and differs from many of our competitors in having a local board and local decision-making in all areas of business.In general, our business consists of attracting or acquiring deposits and lending that money out primarily as real estate loans to construct and purchase single-family residential properties and, to a lesser extent, multi-family and commercial properties and to fund land development projects.We also make a limited number of commercial business and consumer loans. We have an experienced and committed staff and enjoy a good reputation for serving the people of the community and understanding their financial needs and for finding a way to meet those needs.We contribute time and money to improve the quality of life in our market area and many of our employees volunteer for local non-profit agencies.We believe this sets us apart from the other 19 banks and credit unions that compete with us.We also believe that operating independently under the same name for over 139 years is a benefit to us—especially as acquisitions and consolidations periodically disrupt financial institutions and services.Focusing time and resources on acquiring customers who may be feeling disenfranchised by their no-longer-local bank has proved to be a successful strategy. In this year of worsening recession and extraordinary economic times, we find ourselves in a community that to some extent has been sheltered from the worst effects of the slowdown.The greater Lafayette area enjoys diverse employment including several major manufacturers; a strong education sector with Purdue University and a large local campus of Ivy Tech Community College; government offices of Lafayette, West Lafayette and Tippecanoe County and a growing high-tech presence with the Purdue Research Park.This diversity served to insulate us from some of the severity of the effects of economic downturns felt in other parts of the country.A year-end report by the Lafayette Chamber of Commerce noted nearly $600 million in new capital investments in 2008 with new projects underway as the two new hospitals in the area spur growth of a medical corridor and Purdue University and the Purdue Research Park plan additional growth.That report indicated that only one local employer surveyed anticipated reductions in staff although that one, Wabash National, the area’s second largest industrial employer, experienced a plant shutdown at year-end.Wabash National expects that new product lines and new contracts will increase levels of production by the second quarter of 2009.The Tippecanoe County unemployment rate a December 2008 was 6.0%, a higher than usual level likely caused by temporary layoffs at Wabash National discussed below.The local economy has stayed relatively strong thanks to the presence of Purdue University which employs almost 3 15,000 people and has enrollment at the West Lafayette campus of over 40,000.The University’s new construction in 2008 provided capital investments of over $242 million, thanks in part to their successful fundraising campaign which raised over $7 billion. The success of the Purdue Research Park in attracting high-tech companies to the Lafayette area is seen in the 52 buildings with 1.3 million square feet owned or leased by 160 companies employing 3,100 people. Its 195,000 square feet of incubator space makes it the largest institutionally operated incubator program in the nation.The county also has a relatively strong manufacturing sector. Some examples of new growth in 2008 include Federal Express announcing it will build a distribution center in Lafayette in 2009, EDS Indiana Technical Resource Center leasing 13,000 square feet in Purdue Research Park and hiring 92 people with additional growth planned for 45,000 square feet occupied in 2009 and 200 employees hired by 2010.TRW plans to expand its operations with a new $29 million facility in south Lafayette that will employ 200 people.Caterpillar currently has a $1.6 million office building underway and increased employment by 350 in 2008 with 50 more projected to be hired in 2009.Subaru of Indiana projected production of 195,000 vehicles in 2008 and increased its national sales by 3% in 2008, the only major auto manufacturer to do so.Wabash National, after struggling in the last few years and shutting down their plant from December 2008 through February 2009, invested $8 million in new equipment, $1 million on real estate improvements and plans a $3 million facility improvement as part of a new strategic plan.They project that sales will increase from $15 million in 2008 to $35 million in 2009, to $80 million in 2012 due to, among other things, multi-year contracts signed with several national corporations including orders for their new utility trucks, cargo trailers and storage units, and orders for a projected 34,270 new trailers.They anticipate calling back all laid-off employees by the second quarter of 2009.The other area of growth involves the construction of two new hospitals (one already in operation) and the resulting medical corridor currently being developed to accommodate the office space needed for related services. The community is making progress working through the effects of the overbuilding of one- to four-family housing when housing starts increased from a somewhat typical 858 starts in 2001 to 1,219 in 2004.New construction has dropped every year since, to 448 in 2008.Many of the houses which had been sold to marginally qualified borrowers reappeared on the market as foreclosed properties, further slowing the need for new housing.While this increase in foreclosed properties and distressed housing sales has been a drag on the economy, this was due more to aggressive marketing of houses to people who couldn’t afford them rather than because of increased levels of unemployment.In addition, unlike in other parts of the country, housing values in the Metropolitan Statistical Area of which Tippecanoe County is a part have increased by 2.88% over the last 12 months according to a report from the Office of Federal Housing Enterprise Oversight. We continue to work with borrowers who have fallen behind on their loans.The majority of our delinquent loans are secured by real estate and we believe we have sufficient reserves to cover incurred losses.The challenge is to get delinquent borrowers back on a workable payment schedule or to get control of their properties through an overburdened court system.We acquired 29 properties in 2008 through foreclosure or deeds-in-lieu of foreclosure. The funds we use to make loans come primarily from deposits from customers in our market area, from brokered deposits and from Federal Home Loan Bank (“FHLB”) advances.In addition we maintain an investment portfolio of available-for-sale securities to provide liquidity as needed.Our intention is to seek out the least expensive source of funds, but if the need is immediate we will acquire pre-payable FHLB advances which are immediately available for 4 member banks within their borrowing tolerance and can then be replaced with local or brokered deposits as they become available.Our reliance on brokered funds as a percentage of total deposits increased in 2008 from 20.6% to 23.6% with the actual dollar amount increasing from $47.8 million to $61.0 million.We generally prefer brokered deposits over FHLB advances when the rates are competitive with the cost of raising money locally.The deposits are available with a range of terms, there is no collateral requirement and the money is predictable as it cannot be withdrawn early except in the case of the death of a depositor and there is no option to have the money rollover at maturity.While we always welcome local deposits, the cost and convenience of brokered funds make them a useful alternative.We will also continue to rely on FHLB advances to provide immediate liquidity and help manage interest rate risk. Our primary source of income is net interest income, which is the difference between the interest income earned on our loan and investment portfolio and the interest expense incurred on deposits and borrowings.Our net interest income depends on the balance of our loan and investment portfolios and the size of our net interest margin – the difference between the income generated from loans and the cost of funding.Our net interest income also depends on the shape of the yield curve.Since January 2007, the Federal Reserve has lowered short-term rates from around 5.0% to almost zero while long-term rates which had also been near 5.0% fell to under 3.0%.Because deposits are generally tied to shorter-term market rates and loans are generally tied to longer-term rates this would typically be viewed as a positive step.In reality, loans—especially those immediately repriceable to prime—fell immediately while deposits generally stayed high due to a demand for liquidity, especially by big banks whose presence in the deposit markets was ubiquitous.Our expectation for 2009 is that deposits will gradually respond to the lower market rates as banks are less concerned about the loss of liquidity.Overall loan rates are expected to stay low. Rate changes can typically be expected to have an impact on interest income.Falling rates generally increase borrower preference for fixed rate products, which we typically sell on the secondary market, and existing adjustable rate loans can be expected to reprice to lower rates, which could be expected to have a negative impact on our interest income.Also any new loans put on the books will be at comparatively low rates.Because the government is working to push long-term rates to fall further to help ease the housing crisis, we expect to see a return to a high volume of refinancing. Our primary expense is interest on deposits and FHLB advances which are used to fund loan growth.We offer customers in our market area time deposits for terms ranging from three months to five years, checking accounts and savings accounts.We also purchase brokered deposits and FHLB advances as needed to provide funding or improve our interest rate risk position.Generally when interest rates are low, depositors will choose shorter-term products and conversely when rates are high, depositors will choose longer-term products. We consider expected changes in interest rates when structuring our interest-earning assets and our interest-bearing liabilities.When rates are expected to increase we try to book shorter-term assets that will reprice relatively quickly to higher rates over time, and book longer-term liabilities that will remain for a longer time at lower rates.Conversely, when rates are expected to fall, we would like our balance sheet to be structured such that loans will reprice more slowly to lower rates and deposits will reprice more quickly.We currently offer a three-year and a five-year certificate of deposit that allows depositors one opportunity to have their rate adjusted to the market rate at a future date to encourage them to choose longer-term deposit 5 products.However, since we are not able to predict market interest rate fluctuations, our asset/liability management strategy may not prevent interest rate changes from having an adverse effect on our results of operations and financial condition. Our results of operations may also be affected by general and local competitive conditions, particularly those with respect to changes in market rates, government policies and actions of regulatory authorities. 2008 Summary Our strategy in 2008 was similar to that in 2007 - enhancing the credit analysis department, working to manage non-performing loans and dispose of other real estate owned, controlling the cost of funds and other expenses and focusing on growth in other income.Later in the year we focused on selectively extending credit to borrowers who had been denied credit at larger, national banks who were hesitant to loan in the current environment, and in enhancing our secondary loan market availability to enable us to provide VA and FHA loans to qualified borrowers. Because the local economy fared better in 2008 than the rest of the country, the opportunity for loan growth was better than expected.Unit residential real estate sales in 2008 were one unit below 2007 and were trending higher at year end.Commercial real estate activity was centered in the new medical corridor connecting the two new hospitals, industrial growth on the south side of town, and ongoing building at Purdue University and in the Purdue Research Park.The loan increase was across all real estate related categories.Non-real estate and home equity loans declined over 2008.Our credit department is now fully staffed with a department manager, two experienced credit analysts and two collectors, including one experienced in workouts and debt restructuring.In 2008, we sold $4.6 million of other real estate owned (OREO) properties, consisting of 42 properties.Our residential loan originators originated and sold $10.2 million of residential loans on the secondary market for a gain of $117,000. In 2007 we allocated $1.6 million to loan loss reserves anticipating that many of our delinquent loans would be foreclosed in 2008.The allocation increased the ratio of loan loss reserves to total loans at December 31, 2007 to 1.23%, the highest rate we have ever shown.We charged off $1.2 million to loan loss reserves in 2008 which resulted in the addition of $2.3 million of foreclosed properties to OREO. We also wrote off additional losses on properties sold through approved short sales where properties were sold by borrowers for less than the amount of their loan.We were able to decrease our non-performing loans from $10.0 million at December 31, 2007 to $8.0 million at December 31, 2008.This is our lowest level for non-performing loans since December 2006.At December 31, 2008, our allowance for loan losses compared to non-performing loans was 46.35% compared to 37.04% at December 31, 2007.Non-performing loans compared to total loans dropped from 3.32% at December 31, 2007 to 2.52% at December 31, 2008.Our OREO properties at December 31, 2008 were $1.4 million, our lowest balance since mid-2005, and compared to $3.9 million at December 31, 2007.In addition, even after working through this number of properties, the ratio of loan loss reserves to total loans ended the year at 1.12% which we believe to be adequate to absorb estimated incurred losses inherent in our loan portfolio.While we continue to seek to lower our delinquencies, based on our analysis we believe we have sufficient reserves to cover incurred losses.In 2008 we also wrote off losses of $156,000 on the sale of OREO properties including $16,000 of net 6 loss on the actual sale of properties and $140,000 of writedowns taken to adjust the value of OREO properties to the estimated, realizable value. The Federal Reserve rate adjustments which took short-term rates to virtually zero and longer-term rates to the 2% to 3% range, while returning the yield curve to a more normal shape, did not have the expected effect of maintaining interest rate margins.All loans tied to prime reacted immediately to the rate cuts.New loan rates fell as well, as have, gradually, other variable rate loans.Deposit rates however remained high due to the liquidity demands of bigger banks that kept deposit rates well over Treasury indications.Because banks were unsure about whether their normal borrowing sources would be available, many of them turned to the brokered CD markets and/or paid premium rates for customer deposits.For banks like us with routine funding needs the cost of funds stayed frustratingly high. Other non-interest income, excluding the gain on sale of loans and the loss on the sale of OREO, decreased by $12,000 primarily from a $102,000 decrease in deposit service fees offset by a $60,000 increase in loan fees due to higher fees for loan closings and an increase in loan modification fees and a $28,000 increase in fees from our new in-house wealth management department. The results of our loan and deposit activity in 2008 are illustrated in the chart on page 14 and include: · Residential mortgage loans (including loans held for sale) increased by 4.7% from $137.6 million to $144.1 million. · All other real estate loans, net, including multi-family, land, land development, construction and commercial real estate loans increased 21.9% from $127.6 million to $159.7 million. · Commercial business lending decreased 26.1% from $19.3 million to $14.3 million. · At December 31, 2008, 70.4% of our gross loan portfolio had adjustable interest rates. · Total deposit accounts increased 11.5% from $232.0 million at December 31, 2007 to $258.6 million at December 31, 2008, with core deposits increasing 7.9% from $75.9 million to $81.9 million over the same period. 2009 Overview We expect to see continued slow-to-moderate growth in our residential loan portfolio through 2009 with interest rates remaining low and rates on residential mortgage loans at historically low levels.While we expect to see significant residential mortgage loan refinance activity as borrowers take advantage of lower rates to bring down their mortgage costs, we intend to primarily originate these loans for sale on the secondary market, only keeping some of our shorter-term fixed rate loans in our portfolio.We expect to have the opportunity to consider new commercial loan relationships as some of the larger banks have moved to tighten credit.We anticipate some increase in commercial real estate and commercial business loan activity from 7 the medical corridor being built around the two new hospitals and from building related to the Purdue Research Park and other areas of expansion.We are fortunate that the local economy is showing such resilience in the face of the recession. However, portfolio loan growth overall is expected to be modest. Our operating results will continue to be affected by several factors involving the disposition of properties in foreclosure or held in other real estate owned, including the level of the provision for loan losses, gains and losses on the sale of properties once we acquire title to them, the loss of interest income on non-performing assets and non-interest expenses incurred in obtaining, marketing and disposing of the properties.These factors are expected to have less of an impact than in 2008 since the level of OREO properties at year-end was at its lowest point in three years and our non-performing loans were down $2.0 million from last year.Our allowance for loan losses to non-performing loans is at 46.4%, the highest level in four years.The allowance for loan losses ended the year at 1.12%.Because of staff increases in the credit area, we expect the quality of our loan portfolio to improve as improved credit analysis translates into higher credit quality of our new loans while we proactively work with troubled borrowers while their situation is still salvageable.We monitor these and all other loans in our portfolio carefully and perform specific impairment analyses on any loans over 90 days delinquent.Based on our analysis, we believe that our current loan loss reserve is sufficient to cover probable losses. We intend to continue to follow a strategy for growth in 2009 that includes (1) maintaining a strong capital position, (2) managing our vulnerability to changes in interest rates by emphasizing adjustable rate and/or shorter-term loans, (3) optimizing our net interest margin by supplementing our traditional mortgage lending with prudent multi-family and commercial real estate, consumer and construction loans, (4) working to originate and sell residential mortgage loans in the secondary market for a fee, (5) originating FHA and VA loans to access a market not previously available to us, and (6) funding our growth by using a mix of local and brokered deposits and FHLB advances, whichever is most cost-effective. Possible Implications of Current Events Significant external factors impact our results of operations including the general economic environment, changes in the level of market interest rates, government policies, actions by regulatory authorities and competition.Our cost of funds is influenced by interest rates on competing investments and general market rates of interest.Lending activities are influenced by the demand for real estate loans and other types of loans, which are in turn affected by the interest rates at which such loans are made, general economic conditions affecting loan demand and the availability of funds for lending activities. Management continues to assess the impact on the Company of the uncertain economic and regulatory environment affecting the country at large and the financial services industry in particular.The level of turmoil in the financial services industry does present unusual risks and challenges for the Company, as described below: In response to the financial crises affecting the banking system and financial markets and going concern threats to investment banks and other financial institutions, on October 3, 2008, the Emergency Economic Stabilization Act of 2008 (the “EESA”) was signed into law.Pursuant 8 to the EESA, the U.S. Department of Treasury (the “Treasury”) has the authority to, among other things, purchase up to $700 billion of mortgages, mortgage-backed securities and certain other financial instruments from financial institutions for the purpose of stabilizing and providing liquidity to the U.S. financial markets. On October 14, 2008, the Treasury also announced it would offer to qualifying U.S. banking organizations the opportunity to sell preferred stock, along with warrants to purchase common stock, to the Treasury under the Troubled Asset Relief Program (“TARP”) Capital Purchase Program (the “CPP”).On January 6, 2009, the Company received preliminary approval of its application under the TARP CPP to sell $8.6 million in preferred stock to the Treasury.However, based on the Company’s strong capitalization level, improving loan quality, generally stable local economy and the lack of clarity regarding final government-mandated stipulations for those who accept the TARP money, the Company’s board of directors has decided the Company will not participate in the TARP CPP. The Current Economic Environment Poses Challenges For Us and Could Adversely Affect Our Financial Condition and Results of Operations. We are operating in a challenging and uncertain economic environment, including generally uncertain national conditions which could have implications for our local markets. The capital and credit markets have been experiencing volatility and disruption for more than 12 months. In recent months, the volatility and disruption has reached unprecedented levels. The risks associated with our business become more acute in periods of a slowing economy or slow growth. Financial institutions continue to be affected by sharp declines in the real estate market and constrained financial markets. While we are taking steps to decrease and limit our exposure to problem loans, and while our local economy has remained somewhat insulated from the most severe effects of the current economic environment, all financial institutions nonetheless retain direct exposure to the residential and commercial real estate markets and are affected by these events. Our loan portfolio includes commercial real estate loans, residential mortgage loans, and construction and land development loans. Continued declines in real estate values, home sales volumes and financial stress on borrowers as a result of the uncertain economic environment, including job losses, could have an adverse effect on our borrowers or their customers, which could adversely affect our financial condition and results of operations. In addition, a national economic recession or further deterioration in local economic conditions in our markets could drive losses beyond that which is provided for in our allowance for loan losses and result in the following other consequences: loan delinquencies, problem assets and foreclosures may increase; demand for our products and services may decline; deposits may decrease, which would adversely impact our liquidity position; and collateral for our loans, especially real estate, may decline in value, in turn reducing customers’ borrowing power, and reducing the value of assets and collateral associated with our existing loans. Impact of Recent and Future Legislation. As noted above, Congress and the U.S. Treasury Department have recently adopted legislation and taken actions to address the disruptions in the financial system and declines in the housing market.It is not clear at this time what impact the EESA, TARP, other liquidity and funding initiatives of the Treasury and other bank regulatory agencies that have been previously announced, and any additional programs that may be initiated in the future, will have on the financial markets and the financial services industry. The actual impact that EESA and such related measures undertaken to alleviate the credit crisis will have generally on the financial markets, including the extreme levels of 9 volatility and limited credit availability currently being experienced, is unknown.The failure of such measures to help stabilize the financial markets and a continuation or worsening of current financial market conditions could materially and adversely affect all financial institutions, including the Company. In addition to the legislation mentioned above, federal and state governments could pass additional legislation responsive to current credit conditions. As an example, the Bank could experience higher credit losses because of federal or state legislation or regulatory action that reduces the amount the Bank’s borrowers are otherwise contractually required to pay under existing loan contracts. Also, the Bank could experience higher credit losses because of federal or state legislation or regulatory action that limits its ability to foreclose on property or other collateral or makes foreclosure less economically feasible. Adverse Effect On Our Industry from Difficult Market Conditions. Although the Metropolitan Statistical Area of which Tippecanoe County is a part has experienced a slight increase in housing values over the past 12 months, widespread downturns in the U.S. housing market may have an effect here. The market turmoil and tightening of credit generally have led to an increased level of commercial and consumer delinquencies, lack of consumer confidence, increased market volatility and widespread reduction of business activity. We do not expect that the difficult conditions in the financial markets are likely to dissipate in the near future.
